1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     HERBERT STEWART PENROSE,                          Case No. 3:20-cv-00064-MMD-WGC

7                                    Plaintiff,                       ORDER
            v.
8
      U.S. BANK NATIONAL ASSOCIATION
9     AS TRUSTEE FOR SECURITIZED
      TRUST HARBOR VIEW MORTGAGE
10    LOAN TRUST 2005-8, et al.,

11                              Defendants.

12

13   I.    SUMMARY

14         Pro se Plaintiff Herbert Stewart Penrose brings a third action in this Court to prevent

15   nonjudicial foreclosure of residential property located at 3285 Lymbery Street, Reno, NV,

16   89509 (“Property”). 1 Before the Court are (1) Defendants’ motion to dismiss (the “MTD”)

17   (ECF No. 7) 2; and (2) Plaintiff’s a motion for summary judgment (the “MSJ”). (ECF No.

18   13.) The Court will grant the MTD and deny the MSJ as moot. 3

19
           1See    Penrose v. First Magnus Fin. Corp., Case No. 3:18-cv-276-RCJ-VPC, 2018
20
     WL 3550249, at *1 (D. Nev. July 24, 2018) (dismissing Plaintiff for lack of standing to
21   assert certain claims regarding the Property); Penrose v. First Magnus Fin. Corp., Case
     No. 3:18-cv-00576, ECF No. 12 (dismissing Plaintiff’s claims on res judicata grounds).
22   Plaintiff also brought an action to prevent nonjudicial foreclosure at another nearby
     residential property located at 3275 Lymbery Street, Reno, NV, 89509. See Penrose v.
23   Quality Loan Serv. Corp., Case No. 3:19-cv27-MMD-CBC, 2019 WL 1338393, at *1 (D.
     Nev. Mar. 25, 2019).
24         2Defendants    are U.S. Bank National Association, as Trustee for Harborview
25   Mortgage Loan Trust 2005-8, Mortgage Loan Pass-Through Certificates, Series 2005-8
     (“US Bank”) and Nationstar Mortgage, LLC dba Mr. Cooper (“Nationstar”) (collectively,
26   “Defendants”). US Bank was erroneously sued as “U.S. Bank National Association as
     Trustee for Securitized Trust Harbor View Mortgage Loan Trust 2005-8.
27         3The Court has also reviewed the parties’ briefs relating to their respective motion.
28   (ECF Nos. 12, 14, 15.)
1    II.    BACKGROUND

2           The facts of this case are taken from documents in the public record, unless

3    otherwise indicated. 4

4           Non-party Randall G. Sotka obtained a loan from First Magnus Financial

5    Corporation that was secured by a deed of trust (“DOT”) recorded against the Property.

6    (ECF No. 7-1 at 2-3.) Mortgage Electronic Registration Systems, Inc. (“MERS”) was listed

7    as the beneficiary under the DOT, as a nominee for the lender and lender’s successors

8    and assigns. (Id. at 3.) The DOT underwent a series of assignments from MERS to BAC

9    Home Loans Servicing, LP fka Countrywide Home Loans Servicing, LP (ECF No. 7-7); US

10   Bank (ECF No. 7-8); Nationstar (ECF No. 7-9); and then back to US Bank on November

11   10, 2016 (ECF No. 7-10).

12          Sotka recorded quitclaim deeds to Master RE, LLC and Randall G. Sotka as

13   Trustee of Randall G. Sotka Revocable Living Trust. (ECF No. 7-2.) On July 19, 2007,

14   Master RE, LLC recorded a grant, bargain, sale deed in favor of Plaintiff. (ECF No. 7-3.)

15   Because Sotka defaulted on his loan, a notice of breach and default and of election to

16   cause sale of real property was recorded against the Property on February 22, 2017. (ECF

17   No. 7-11.) Another notice of default was recorded on January 3, 2018. (ECF No. 7-12.)

18   On May 21, 2018, a foreclosure mediation program certificate (ECF No. 7-13) and a notice

19   of trustee’s sale (ECF No. 7-14) were recorded.

20          In this case, Plaintiff alleges that he “witnessed the wrongful foreclosure of two (2)

21   homes that were illegal foreclosed on (2018 and 2019).” (ECF No. 1-1 at 8.) The Complaint

22   discusses the Federal Racketeer Influenced and Corrupt Organizations Act (“RICO”) and

23   two state criminal statutes, NRS §§ 199.480 and 207.400. (ECF No. 101 at 6-8.) The

24
            4The Court takes judicial notice of the exhibits cited in this section (ECF Nos. 7-1,
25
     7-2, 7-3, 7-7, 7-8, 7-9, 7-10, 7-11, 7-12, 7-13) as recorded with the Washoe County
26   Recorder and are thus matters within the public record. See, e.g., Disabled Rights Action
     Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that
27
     a court may take judicial notice of a government agency's records and other undisputed
28   matters of public record under Fed. R. Evid. 201).

                                                  2
1    Complaint’s caption references various claims: lack of standing to foreclose, fraud in the

2    concealment, fraud in the inducement, intentional infliction of emotional distress, quiet title,

3    slander of title, and declaratory relief. (Id. at 6.) Attached to the Complaint is a payment

4    schedule made on the Property (ECF No. 1-1 at 10-24) and a Statute of Limitations chart

5    (id. at 8; see also ECF No. 12 at 1).

6    III.   LEGAL STANDARD

7           A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

8    relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

9    short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

10   R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8

11   does not require detailed factual allegations, it demands more than “labels and

12   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

13   Iqbal, 556 U.S. 662, 678 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)).

14   “Factual allegations must be enough to rise above the speculative level.” Twombly, 550

15   U.S. at 555. Thus, to survive a motion to dismiss, a complaint must contain sufficient

16   factual matter to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

17   (internal citation omitted).

18          In Iqbal, the Supreme Court clarified the two-step approach district courts are to

19   apply when considering motions to dismiss. First, a district court must accept as true all

20   well-pled factual allegations in the complaint; however, legal conclusions are not entitled

21   to the assumption of truth. Id. at 679. Mere recitals of the elements of a cause of action,

22   supported only by conclusory statements, do not suffice. Id. at 678. Second, a district court

23   must consider whether the factual allegations in the complaint allege a plausible claim for

24   relief. Id. at 679. A claim is facially plausible when the plaintiff’s complaint alleges facts

25   that allow a court to draw a reasonable inference that the defendant is liable for the alleged

26   misconduct. Id. at 678. Where the complaint does not permit the court to infer more than

27   the mere possibility of misconduct, the complaint has “alleged—but not shown—that the

28   pleader is entitled to relief.” Id. at 679 (internal quotation marks omitted). When the claims

                                                    3
1    in a complaint have not crossed the line from conceivable to plausible, the complaint must

2    be dismissed. Twombly, 550 U.S. at 570.

3           When a court grants a motion to dismiss, it must then decide whether to grant leave

4    to amend. A court should “freely give” leave to amend when there is no “undue delay, bad

5    faith[,] dilatory motive on the part of the movant, repeated failure to cure deficiencies by

6    amendments previously allowed, undue prejudice to the opposing party by virtue of . . .

7    the amendment, [or] futility of the amendment.” Fed. R. Civ. P. 15(a); Foman v. Davis, 371

8    U.S. 178, 182 (1962). Generally, leave to amend is only denied when it is clear that the

9    deficiencies of the complaint cannot be cured by amendment. See DeSoto v. Yellow

10   Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992).

11   IV.    DISCUSSION

12          Defendants argue that the Court previously deemed Plaintiff a vexatious litigant and

13   required him to seek this Court’s approval before filing the current action, therefore the

14   Court should dismiss the Complaint for Plaintiff’s failure to comply. (ECF No. 7 at 6-7

15   (citing to Penrose v. Quality Loan Serv. Corp., Case No. 3:19-cv-27-MMD-CBC, 2019 WL

16   2494566, at *2 (D. Nev. June 14, 2019).) Setting aside the fact that Defendants cite to a

17   case involving a different residential property, “the instant action was filed in state court

18   and removed by the federal defendants to federal court. Plaintiff was not required to seek

19   approval prior to filing this action in state court.” (See ECF No. 1-1.) Ryan v. Hyden, No.

20   13cv0090 JAH (KSC), 2014 WL 12798574, at *11 (S.D. Cal. Mar. 25, 2014).

21          Nevertheless, the Court will dismiss the Complaint because it woefully falls short of

22   Rule 8’s basic pleading requirements. As Defendants pointed out, the Complaint is devoid

23   of any factual detail that explains how or when Defendants committed a violation. (ECF

24   No. 7 at 7.) Furthermore, the Complaint’s discussions on and references to various

25   statutes and claims are too conclusory. The Court also finds that Plaintiff has failed to state

26   a claim under Rule 12(b)(6)—Plaintiff has not shown that he has private right of action

27   under NRS §§ 199.480 or 207.400, which are criminal statutes, and he has failed to allege

28   an enterprise or racketeering activity necessary to sustain a RICO violation. (ECF No. 7

                                                   4
1    at 7.) See Ove v. Gwinn, 264 F.3d 817, 825 (9th Cir. 2001) (citing 18 U.S.C. § 1964(c));

2    see also Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992), as amended (Oct. 9, 1992)

3    (holding that the district court erred in supplying an essential element of a claim that was

4    not initially pled). For the foregoing reasons, the Court will dismiss the Complaint without

5    leave to amend because amendment would be futile.

6    V.     CONCLUSION

7           The Court notes that the parties made several arguments and cited to several cases

8    not discussed above. The Court has reviewed these arguments and cases and determines

9    that they do not warrant discussion as they do not affect the outcome of the motions before

10   the Court.

11          It is therefore ordered that Defendants’ motion to dismiss (ECF No. 7) is granted.

12   This action is dismissed with prejudice.

13          It is further ordered that Plaintiff’s motion for summary judgment (ECF No. 13) is

14   denied as moot.

15          The Clerk of Court is directed to enter judgment in Defendants’ favor in accordance

16   with this order and close this case.

17          DATED THIS 30th day of March 2020.

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                  5
